Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/091,809 filed on 11/06/2020.  Claims 1 – 10 were originally filed in the application.  Claims 1 – 10 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, change “An apparatus for charging” to ––An apparatus, for charging––.
ABSTRACT, line 1, change “including” to ––comprising––.
ABSTRACT, line 9, change “the battery charging mode” to ––a battery charging mode––.
Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 1, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the apparatus[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4 – 5, change “a vehicle” to [Symbol font/0x2D][Symbol font/0x2D]the vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 6, change “the calculated charging current” to [Symbol font/0x2D][Symbol font/0x2D]the calculated level of the charging current[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “configured” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 4, change “the increment of the calculated charging current” to [Symbol font/0x2D][Symbol font/0x2D]the calculated increment of the charging current per unit time[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 9, change “the electrical power” to [Symbol font/0x2D][Symbol font/0x2D]an electric power[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 10, change “a vehicle” to [Symbol font/0x2D][Symbol font/0x2D]the vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, change “converter the method comprising:” to [Symbol font/0x2D][Symbol font/0x2D]converter, the method comprising:[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 21, change “the second switch” to [Symbol font/0x2D][Symbol font/0x2D]a second switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 22, change “the vehicle,” to [Symbol font/0x2D][Symbol font/0x2D]the vehicle.[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 7, change “the calculated charging current” to [Symbol font/0x2D][Symbol font/0x2D]the calculated level of the charging current[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, before “comprises” insert [Symbol font/0x2D][Symbol font/0x2D]further[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 5, change “the increment of the calculated charging current” to [Symbol font/0x2D][Symbol font/0x2D]the calculated increment of the charging current per unit time[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, before “shifting” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 5 are allowed because the prior or record does not teach or fairly suggest the following subject matters:
An apparatus for charging a battery for a vehicle, the apparatus comprising:  a power factor correction (PFC) circuit comprising: a rectifier configured to rectify an AC power applied from a commercial AC power source to a DC power in a battery charging mode for charging the battery for the vehicle; and a link capacitor connected in parallel to the rectifier and configured to smooth the rectified DC power; a bidirectional DC-DC converter comprising: a first switch configured to convert a DC power applied from the PFC circuit to an AC power; a transformer configured to boost or reduce a voltage of the AC power converted at the first switch; and   a second switch configured to rectify an AC power applied from the transformer to a DC power to charge the battery for the vehicle; and a controller configured to control a phase of a pulse width modulation (PWM) signal applied to the second switch such that the link capacitor is charged by an electrical power discharged from the battery for the vehicle, when a voltage of the link capacitor is below a predetermined reference voltage prior to entering the battery charging mode as recited in independent Claim 1.

Claims 6 – 10 are allowed because allowable subject matters of independent Claim 6 are similar to that of Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851